Citation Nr: 1705366	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-32 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, with additional service in the National Guard from 1985 to 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been added to the record.

In February 2013 and May 2016, the Board remanded this matter for additional evidentiary development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran is service connected for bilateral hearing loss, evaluated as 10 percent disabling; and posttraumatic stress disorder (PTSD), evaluated as 50   percent disabling.  His combined disability evaluation is 60 percent.

2.  The Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment when considered without regard to his age or other non-service connected disabilities.    


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, records from the Social Security Administration (SSA) and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, additional treatment records were obtained, VA examinations were conducted, and the RO readjudicated this matter with consideration of the Veteran's updated disability evaluations.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a veteran to prevail on a claim for TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.   See 38 C.F.R. § 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a veteran is entitled to TDIU, neither the veteran's nonservice-connected disabilities nor advancing age may be considered.  

The Veteran is service connected for bilateral hearing loss, evaluated as 10 percent disabling; and PTSD, evaluated as 50 percent disabling.  His combined disability rating is 60 percent.  Service connection has not been established for any other disability.  Therefore, he does not meet the schedular rating criteria for TDIU.  38 C.F.R. § 4.16(a).  

Where the percentage requirements for TDIU are not met, entitlement to the benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

Based on a longitudinal review of the record, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.  While the Veteran's hearing loss results in some difficulty understanding speech in more challenging enviroments, and his PTSD decreases his work efficiency and ability to perform occupations tasks during periods of significant stress, this symptomatology is not of such severity that he is rendered unable to secure or follow substantially gainful employment.  The March 2013 VA audiological examination noted the examiner's opinion that the Veteran's bilateral hearing loss did not impact the Veteran's ability to work.  The examination report noted that the Veteran wears hearing aids and hears well with them, and that his hearing loss does not limit his ability to perform all forms of employment.  The March 2013 VA examination for PTSD noted that the Veteran was working part time at a grocery store.  Post service treatment records throughout the appeal period reference that the Veteran is retired, and that he was working part time for most of the appeal period.  Letters of resignation from the Veteran concerning two of these positions, dated in May 2012 and July 2010, noted that he was resigning based upon his nonservice-connected disabilities of the left knee, left hip, and back.  

On his TDIU application, VA Form 8940, filed in January 2010, the Veteran reported that he had completed three plus years of college.  He indicated that he completed a class on laboratory x-rays.  He also indicated that his nonservice-connected back, left knee and left hip prevent him from remaining employed for more than weeks or months.  Records from SSA note the Veteran is receiving disability benefits due to orthopedic disabilities.  During his Board hearing, the Veteran reported he stopped working after his second knee surgery, but made no mention of PTSD or hearing loss symptomatology as causing or contributing to unemployability. 

Upon review of the record, the Board finds that the Veteran's service-connected bilateral hearing loss and PTSD, singly or combined, do not render him unable to secure or follow substantially gainful employment.  As such, referral for extraschedular consideration for a TDIU under 38 C.F.R. § 4.16(b) is not appropriate in this case.  As the Veteran does not meet the schedular requirements for a TDIU and referral is not appropriate in this case, entitlement to TDIU must be denied.  


ORDER

Entitlement to TDIU is denied.



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


